Citation Nr: 1451628	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cardiac catheterization with development of right common femoral artery pseudoaneurysm complicated by necrotizing fasciitis, MSSA toxic shock, and diarrhea.  

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to November 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In July 2008 the Veteran testified during a hearing before a hearing officer at the RO; a transcript of the hearing is of record.  

In his October 2008 and January 2010 VA Form 9s, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A March 2011 letter advised the Veteran that his hearing was scheduled for April 2011.  On the date of the hearing, the Veteran asked that his hearing be rescheduled because his counsel, Mr. R.R., was unavailable on that day.  A letter from the RO, dated two days after the scheduled hearing, indicates that the RO was in receipt of a VA Form 21-22 naming Mr. C.A.G. as his representative.  The RO advised the Veteran that this was not the correct form for appointing an attorney and that Mr. C.A.G. was not accredited to represent claimants in claims before VA.  

A power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA.  38 C.F.R. § 14.631(a) (2014). Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim. 38 C.F.R. § 14.631(e)(1).  The record before the Board does not contain a VA Form 21-22 or VA Form 21-22a naming either Mr. R.R. or Mr. C.A.G.  Rather, the record before the Board reflects that the Veteran is represented by Disabled American Veterans (DAV), as indicated by a VA Form 21-22 received in January 1993.  

In August 2014, the RO sent the Veteran a letter advising him that he had been placed on the list of persons waiting to appear for a hearing with a Veterans Law Judge at the RO.  In August 2014, DAV responded that the Veteran had indicated that he elected to cancel his request for a Board hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).  There are no outstanding hearing requests of record.  

Additional medical evidence, specifically, an aid and attendance examination, was associated with the e-folder subsequent to certification of the case to the Board.  The Veteran has not waived RO consideration of this evidence; however, as the case is being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder and finds that it does not include any additional relevant documents.

In February 1997, the Board remanded the issue of entitlement to an increased rating for passive-aggressive reaction and referred to the RO the issue of entitlement to an increased rating for post-traumatic headaches.  While the RO subsequently granted an increased rating for the Veteran's service-connected mood disorder in an April 1999 rating decision, and the Veteran indicated that he was satisfied with this increase and wanted to withdraw this issue on appeal, he did not withdraw the claim for an increased rating for post-traumatic headaches.  In an August 2000 rating decision, the RO granted a TDIU, effective July 1, 1999 but the evaluation of the service-connected headache disorder was not addressed.  

The issue of entitlement to an increased rating for the Veteran's service-connected headache disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

In October 2008, the New England VA Healthcare System indicated via letter to a private ambulance service that it had received an invoice for services, but VA did not assume financial responsibility as the services were not authorized.  A copy of this letter was reportedly provided to the Veteran and states that a VA Form 1-4107, Notice of Procedural and Appellate Rights, was being sent to him.  In correspondence apparently received in November 2008, the Veteran's wife indicated that she disagreed with VA, and stated, "Now you expect me and my husband to pay this."  She later stated, "Now you want us to pay. I don't think so, give me an appeal... I appeal your decision."  The record presently before the Board does not include a statement of the case (SOC) addressing a claim for payment or reimbursement of these medical expenses.  While the record before the Board includes the October 2008 letter from the New England VA Healthcare System to the private ambulance service, it does not include a copy of the letter reportedly sent to the Veteran.  Therefore, it is unclear whether the Veteran's complete records regarding claims for payment or reimbursement of medical expenses are of record and the Board is unable to definitively ascertain whether or not an SOC has been issued.  Accordingly, this matter is referred to the AOJ for any appropriate action, to include, if warranted, issuance of an SOC.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding evidence and a medical opinion regarding the claim for compensation under 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for claimed residuals of the November 2007 cardiac catheterization.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the Boston VA Healthcare System, dated since April 2009; 

(2) copies of any and all consent forms, to include signed consent forms available via the Veterans Health Information Systems and Technology Architecture (VISTA), regarding the Veteran's November 5, 2007 cardiac catheterization; 

(3) records from Quincy Hospital, dated in November 2007;

(4) records from Fallon EMT, dated in November 2007 and March 2008; and

(5) records from South Shore Hospital, dated in March 2008.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Obtain all available records from the Veteran's claim against VA under the Federal Tort Claims Act which are not presently associated with the claims file.

If any records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination evaluate his claimed residuals of cardiac catheterization.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must: 

Provide an opinion as to whether the Veteran incurred additional disability, including, but not limited to, a right common femoral artery pseudoaneurysm, necrotizing fasciitis, MSSA toxic shock, diarrhea, seizures, a tremor, acute renal failure, and/or a psychiatric disorder, as a result of VA treatment in November 2007, in particular, his cardiac catheterization;

  

If additional disability was sustained, the examiner must provide an opinion as to whether the proximate cause of any such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.

The examiner must determine whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

In making the above determination, the examiner must discuss the standard of care involved in treating a patient following a cardiac catheterization.  The examiner must specifically consider and address whether any of the Veteran's treating VA providers failed to exercise the degree of care that would be expected of a reasonable health care provider.  

In determining whether any additional disability was an event not reasonably foreseeable, the VA examiner should consider whether it was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The examiner must also address whether there was any failure to timely diagnose and/or properly treat any infection related to the November 2007 cardiac catheterization.  In making this determination, the examiner must consider the Veteran's assertions that VA should have detected his infection prior to 10 days after his cardiac catheterization, particularly because he had presented for VA treatment during that 10 day period.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran asserts that on November 5, 2007, he underwent cardiac catheterization even though a previous test was negative and that an artery in the Veteran's groin was severed; that he was subsequently treated in the VA emergency room for reaction to a vaccination administered on November 5, 2007 and, despite requests from the Veteran's wife, he was not evaluated for infection related to his cardiac catheterization.  

*An infection was subsequently discovered, and the Veteran argued that VA was negligent in failing to test for/detect the infection until 10 days following the catheterization.  He asserts that, as a result, the infection was allowed to grow and bacteria spread through his blood stream, affecting his vital organs.  He added that an aneurysm developed, requiring several surgeries and that he got another infection during his rehabilitation following the surgery, with resulting vomiting and diarrhea.  

* In another March 2008 statement, the Veteran's wife asserted that the Veteran had seizures, hand shaking, and diarrhea as a result of VA treatment.  

* In a June 2008 statement, the Veteran's wife argued that VA failed to check for the foreseeable risk of infection when the Veteran returned to the VAMC after the November 2007 cardiac catheterization.  She added that the Veteran's diarrhea came as a result of his toxic shock.  

* In another statement, apparently submitted in October 2008, the Veteran's wife alleged that VA used an infected catheter.  She also noted that it was documented in the record that needles had been lost.  

* In his February 2010 VA Form 9, the Veteran asserted that his angioseal was not properly in place.  

* On November 5, 2007, the Veteran had an ECG which showed marked sinus bradycardia with first degree atrioventricular (AV) block, left axis deviation, and incomplete right bundle branch block.  Another ECG from that date showed sinus bradycardia with 1st degree AV block with premature ventricular complexes or fusion complexes, left axis deviation, and incomplete right bundle branch block.  The cardiologist commented that, when compared with the ECG obtained earlier that day, fusion complexes and premature ventricular complexes were present.  

* An echocardiogram was performed on November 5, 2007, which showed normal left ventricular cavity size with mild concentric hypertrophy and low-normal global left ventricle (LV) systolic function with estimated left ventricular ejection fraction (LVEF) 50-55 percent.   The inferior septum and inferior wall were hypokinetic from base to mid-ventricle. There was grade 2 LV diastolic dysfunction and normal right ventricular size and systolic function.  The left atrium was mildly dilated and there was normal right atrial size.  There was mild aortic valve leaflet thickening with mild dilatation of the aortic root and ascending aorta, mild mitral regurgitation, and mild tricuspid regurgitation.  Estimated pulmonary artery systolic pressure was 20 mmHg plus RA pressure.  No pericardial effusion was seen.  The cardiologist commented that, compared to the prior study in April 2001, the LV systolic function was low normal with ejection fraction (EF) 50-55 percent and there were new regional wall motion abnormalities.  

* On November 5, 2007, the Veteran underwent right and left heart catheterization via the right femoral approach.  The cardiology procedure note reports that the procedure to be done was verified and the Veteran was included in the process.  The note reports that consent was properly executed.  The Veteran underwent catheterization for chest pain and shortness of breath and the procedure was described as uncomplicated.  Standard JR4 and JL catheters were used.  

* A November 5, 2007 pre-procedure note indicates that the risks and benefits of the planned procedure were discussed with the Veteran and all of his questions were answered and informed consent was signed and placed in the chart.  VA treatment records indicate that informed consent for heart catheterization and intervention was obtained and the full consent document could be accessed through VISTA imaging.  

* Prior to discharge on November 5, 2007, the Veteran was given the pneumococcal vaccine. He denied any previous adverse reactions to the pneumovax vaccine.  

* A November 5, 2007 nursing discharge note reflects that the Veteran reported that, "I know what to look for at the site of the incision."  The Veteran's dressing was dry and intact.  There were no complaints of pain, just tenderness at the site.  

* On November 6, 2007, the Veteran called the VAMC to follow-up regarding his cardiac catheterization and puncture site.  He indicated that there was no hematoma, ecchymosis, pain, numbness, or swelling.  

* On November 11, 2007, the Veteran presented to the VA emergency room reporting that he still had a rash which started after the pneumovax.    His temperature was 98 degrees.  The Veteran denied nausea and vomiting.  Examination of the skin revealed generalized hives involving the arms, legs, trunk, and chest.  The right groin catheterization site had no evidence for infection.  The impression was hives, most likely secondary to pneumovax, and mild renal insufficiency, most likely due to recent dye administration and poor intake of fluids.  The Veteran was discharged to home in stable condition.  

* The Veteran was evaluated in the VA optometry clinic on November 14, 2007, but left to go to the emergency room because he came in not feeling well and was sweating uncontrollably.  

* On November 14, 2007, the Veteran presented to the VA emergency room with a chief complaint of a cough, fever, and weakness.  The Veteran was admitted with a diagnostic impression of dehydration, possible urinary tract infection, pseudoaneurysm, and rule out infected groin site.  

* A November 14, 2007 right lower extremity ultrasound revealed a 1 cm. pseudoaneurysm.  

* A November 14, 2007 VA cardiology note reports that the Veteran was status post diagnostic right and left catheterization via the right common femoral artery on November 5, 2007 using angioseal device for closure.  The procedure was described as uncomplicated and the Veteran denied any groin issues in the first 24 hours.  The following day, he developed a rash at the pneumovax site, extending to the rest of his body, as well as nausea and vomiting.  Following this, he noted pain at the groin site and bleeding.  He was evaluated at the Quincy Medical Center on November 7, 2007 and was evaluated at the VAMC on November 11, 2007.  The November 11, 2007 treatment was indicated to be notable for "no evidence of infection" and the Veteran was discharged home.  The cardiologist's assessment was that it was unclear if nausea/vomiting/ fevers/chills represented reaction to pneumovax as the Veteran believed or a viral/gastrointestinal (GI) prodrome.  

* A November 15, 2007 vascular medicine note documents diagnoses including infected angioseal right femoral artery and bacteremia with gram positive cocci.  

* A November 15, 2007 VA internal medicine resident note reports that the Veteran developed a red rash over his entire body following his treatment on November 5, 2007, which completely resolved, but he continued to have malaise, poor appetite, and poor intake.  He presented to both Quincy Hospital and the VAMC emergency rooms for evaluation and was not found to have any sign of groin infection per records, but was treated for dehydration and discharged back to home.  He was seen in the emergency room on November 14, 2007 and was found to have a right groin pseudoaneurysm which was not thought to be infected at that time.  The Veteran was admitted with a diagnosis of right groin pseudoaneurysm and hypovolemia.  The assessment was that the Veteran had developed septic physiology since admission and GPC (presumably gram-positive cocci) bacteremia.  It was noted that the Veteran likely had staph bacteremia and his right groin appeared cellulitic with possible angioseal infection, pseudoaneurysm infection.  The note reports that, per infectious disease, angioseal is considered a foreign body until one month when absorbed.  

* A November 15, 2007 note from a VA vascular surgeon reports that the Veteran had right and left heart catheterization through the right groin 10 days earlier and had recently developed right groin erythema and clear evidence of sepsis with positive blood cultures.  The Veteran was to be taken emergently to the operating room for operative exploration of the right groin to prevent further deterioration.  

* On November 15, 2007, the Veteran underwent right common femoral artery (CFA) pseudoaneurysm primary repair, debridement of right groin abscess cavity, and right CFA coverage with sartorius flap.  The pre- and post-operative diagnoses were right CFA infected pseudoaneurysm and systemic sepsis.  The operative report indicates that the Veteran had a history of an uncomplicated right and left heart catheterization 10 days prior to admission the day before, during which time he evidenced systemic sepsis with hypotension, right groin erythema, and multiple positive blood cultures.  Due to the extreme nature of the Veteran's septic physiology, he was taken emergently to the operating room for exploration and debridement of the infected right groin area.  The report indicates that there were no complications.  The needle counts were not correct, and an X-ray was obtained, which revealed no retained sponges, needles, or instruments.  

* A November 16, 2007 VA vascular surgeon's note indicates that the Veteran had acute onset of rigors and chills and developed rapid atrial fibrillation.  The vascular surgeon observed that the soft tissues in the Veteran's right groin had progressed from healthy tissues the day before to progressive necrosis of the skin and deep subcutaneous tissue.  The vascular surgeon noted that he discussed the situation with the Veteran and his wife, who understood and agreed to proceed with emergent right groin debridement.  

* On November 16, 2007, the Veteran underwent exploration of the right groin with wide debridement for necrotizing fasciitis of the right groin.  Surgical findings were an intact femoral artery with viable sartorius muscle flap and soft tissue necrotizing fasciitis which was debrided completely.  The remainder of deeper tissues near the femoral artery and vein were without evidence of infection.  The operative note reports that the Veteran underwent emergency surgery a day earlier and was doing well afterwards, but, within an hour of transfer from the Surgical Intensive Care Unit to the Progressive Care Unit he developed rigors and chills.  The wound was reexamined and appeared to have more necrotic tissue and the Veteran had a temperature.  The clinical picture was that of sepsis.  

* The impression following VA cardiology treatment on November 17, 2007 included infected pseudoaneurysm/angioseal complicated by necrotizing fasciitis still with evidence of septic physiology.  

* On November 18, 2007 a VA infectious disease physician commented that it seemed more plausible based on the timeframe that the Veteran's rash was due to the pneumovax rather than toxic shock syndrome since he presented about 10 days afterwards.  The chief of infectious diseases commented that the Veteran had a very strong local reaction to his pneumovax, and potentially a systemic reaction if he indeed had hives, although this needed to be investigated further.  She added that this could also be related to receipt of contrast dye for the catheterization.  

* A November 22, 2007 VA nephrology consultation note reports that the Veteran underwent cardiac catheterization on November 5, 2007 and received a pneumovax in the left deltoid on discharge.  Shortly afterwards he developed a pruritic red rash which began in the left deltoid and spread to the entire body.  The Veteran reported that this rash resolved in 3 days, but he sought medical attention at a private hospital on November 7 and November 11, 2007, and was noted to still have hives on examination.  The note indicates that the Veteran attributed his rash to the pneumovax.  The note reports that, after resolution of his rash, the Veteran continued to have malaise, fevers, chills, and fatigue.  He presented for admission on November 14, 2007 and was noted to have a right groin pseudoaneurysm as well as hypotension.  Blood cultures were obtained and the Veteran was taken emergently to the operating room (OR) where he was found to have an abscess in the right groin on top of but not including the right common femoral artery.  The angioseal was found not to be in place.  The Veteran was taken back to the OR emergently the following day for concern of necrotizing fasciitis because of increasing right groin pain and local erythema spreading to the abdomen and thigh.  Cultures revealed MSSA in both the blood and the right groin.  Renal was consulted for worsening renal failure and decreased urine output.  The report notes that the Veteran had been experiencing diarrhea for the past few days.  The assessment included acute non-oliguric renal failure, likely with hemodynamic renal injury in a setting of septic shock.  The differential diagnosis included possible AIN (presumably acute interstitial nephritis) secondary to Nafcillin, postinfectious GN (presumably glomerulonephritis), atheroembolic disease, and post-invasive strep rapidly progressive glomerulonephritis (RPGN).  

* The assessment following infectious disease treatment on November 23, 2007 reports that the Veteran had developed extensive left upper extremity thromboses, new fevers, diarrhea, and acute renal failure.  The physician commented that the fevers could be secondary to untreated deep vein thrombosis (DVT) or possible c. difficile associated colitis.  

* The assessment following VA infectious disease treatment on November 24, 2007 includes that c. difficile was less likely with an unremarkable abdominal CT and negative c. difficile times three in the stool.  

* A November 27, 2007 VA cardiology note reports that the Veteran was in a prolonged admission after recent cardiac catheterization that was complicated by infection of vascular closure device requiring surgical excision and drainage and resulting in septic shock complicated by renal failure, requirement for ventilatory support and possible ventilator associated pneumonia (PNA).  The impression was that the Veteran was critically ill.  

* On November 30, 2007, the Veteran underwent percutaneous endoscopic gastrostomy for respiratory failure and inability to eat.  The operative report notes that the Veteran had been critically ill for the past two weeks and was on a ventilator requiring tube feedings.  

* Also on November 30, 2007, the Veteran underwent tracheostomy for respiratory failure.  

* On December 7, 2007, the Veteran underwent deployment of a Viabhan covered stent across the bleeding pseudoaneurysm in the common femoral artery and angiogram with interpretation.  The pre- and post-operative diagnosis was bleeding pseudoaneurysm.  The operative note indicates that the angioseal device used in the cardiac catheterization performed several weeks earlier became infected and required emergent operative removal, at which time the Veteran also had a common femoral artery infection.  The artery was closed primarily and the Veteran developed necrotizing fasciitis which required large operative debridement.  The wound bed appeared to be slowly healing, but because of bleeding a day earlier, a duplex was obtained, which revealed a 1.5 cm. pseudoaneurysm that had been bleeding.  The Veteran underwent angiogram with placement of a coverage stent to expeditiously stop the bleeding.  

* December 2007 VA renal treatment records include an assessment of acute renal failure (ARF), non-oliguric.  The physician commented that the etiology was likely acute tubular necrosis (ATN) in setting of septic shock.  The differential diagnosis included AIN secondary to exposure to Nafcillin as well as cholesterol emboli given cardiac catheterization on November 5, 2007.  He noted that the latter of the two differentials was supported by positive urine eosinophil (EOS).  The physician also observed on one of these dates that the Veteran had a whole body rash which was likely a drug-induced rash secondary to Vancomycin.  

* December 2007 VA infectious disease consultations report that the Veteran underwent cardiac catheterization on November 5, 2007 and received a pneumovax (which according to VA records was not his first) prior to discharge.  He soon developed hives which he attributed to the pneumovax; however, when he was admitted to the VAMC on November 14, 2007, he was found to have a right groin pseudoaneurysm and infected angioseal with wound and blood cultures growing MSSA.  He subsequently developed toxic shock syndrome.  It was noted that the Veteran had cleared the bacteremia but remained critically ill.  

* In December 2007, a VA surgeon noted that the Veteran remained critically ill with multiple organ failure including respiratory, renal, and suspected sepsis without a known source.  

* A December 2007 discharge summary reflects that the Veteran had been admitted since November 14, 2007.  The principal diagnoses were right common femoral artery infected pseudoaneurysm and systemic sepsis.  It was noted that the Veteran had an uncomplicated right and left heart catheterization 10 days prior to admission, during which time he evidenced systemic sepsis with hypotension, right groan erythema, and multiple positive blood cultures.  Due to the extreme nature of his septic physiology, he was taken emergently to the operating room for exploration and debridement of the infected right groin area the day after admission.  

* A January 2008 test for c. difficile toxin in the Veteran's stool was positive. 

* A January 2008 VA psychiatric treatment record notes that the Veteran had a past medical history of depression.  It was noted that the Veteran had a cardiac catheterization, with later development of a rash to pneumovax, and later infection in the femoral site, with a lengthy hospitalization.  The Axis I diagnoses were depression, pre-existing and exacerbated by recent medical history, and situational anger, disappointment, and depression related to recent hospital stay and sequelae.  

* The impression following a January 2008 psychological assessment was adjustment disorder with depressed mood.  The psychologist noted that the Veteran had multiple medical issues related to complications from a recent cardiac catheterization and was reporting mild adjustment reaction to hospitalization and recent health difficulties.  

* A February 2008 VA treatment record reports that the Veteran had presented for elective catheterization three months earlier and ended up spending three months in the hospital due to multiple medical complications, primarily, septic shock.  

* The Veteran's February 2008 discharge summary reflects that he had been admitted since December 2007 for rehabilitation.  The principal diagnosis on discharge was toxic shock syndrome.  Secondary diagnoses included acute renal failure; resolved tremor; diarrhea, clostridium difficile; right femoral artery pseudoaneurysm status post multiple surgeries; respiratory failure, status post removal of tracheostomy; gastrostomy tube; and right groin wound, healing nicely.  The discharge summary notes that, during his admission, it was documented that the Veteran had c. difficile, and he got much better on a course of flagyl.  

* A March 2008 VA record reports that the Veteran had been admitted from November 14, 2007 to February 2008 as his cardiac catheterization had been complicated by right common femoral artery pseudoaneurysm requiring repair with development of necrotizing fasciitis and MSSA toxic shock syndrome.  Sepsis was accompanied by a-fib with RVR, acute renal failure, respiratory failure requiring intubation and eventually with percutaneous endoscopic gastrostomy (PEG) and tracheostomy, and development of c. difficile.  

* A March 2008 VA record includes an assessment of diarrhea and notes that the Veteran's wife reported that he continued to have diarrhea, although c. difficile was negative earlier that month.  

* The Veteran was evaluated in the neurology clinic in March 2008 for a questionable first time seizure.  The note reports that the Veteran had no personal or family history of seizures until an episode of a questionable seizure the day before.  The impression was syncope versus seizure, possibly related to hypoglycemia.  A record from this admission reflects that the Veteran reported some diarrhea recently, for several months.  

* A VA neurology note from later in March 2008 reports that the Veteran had been admitted for the most recent of two seizure like events, the first having occurred a week earlier just after taking oral hypoglycemic medications and the second event during a dentist appointment.  Fingerstick blood sugar was low in the 50s on admission.  The impression was two events of unexplained loss of consciousness with seizure like motor activity, with the most recent event sounding more like a complex partial seizure.  The neurologist commented that both events were probably provoked to some degree by hypoglycemia and other metabolic factors, although convulsive syncope, syncope with secondary seizures, and transient ischemic attacks (TIAs) should still be considered.  

* A March 2008 MRI of the brain showed white matter changes and the interpreting physician noted that the distribution might suggest conditions like a demyelinating process or Lyme disease.  There was no evidence of activity.  

* A March 2008 EEG was mildly abnormal due to intermittent right more than left bitemporal irregular theta.  There were no definite epileptiform features.  The neurologist commented that these findings were nonspecific but could suggest mild right temporal dysfunction versus the effects of drowsiness, medications, or mild toxic metabolic encephalopathy.  There were no definite epileptiform complexes

* The assessment following treatment in the VA neurology clinic in March 2008 was that the Veteran had had two episodes in less than two weeks that had characteristics for seizure.  He had no prior history of seizure and, in both cases, there was a possibility of metabolic abnormality.  The neurologist noted that, in the interim, the Veteran had fallen, and the possibility of "insidious subdural" causing repeat seizure was not out of the question.  He added that, because of abnormal irregular EEG tracing and syncopal episodes, the possibility of convulsive syncope was another alternative.  

* A March 2008 VA record reports that the Veteran presented with seizure-like activity which might be best explained by hypoglycemia although a primary seizure disorder could not be excluded.  The assessment also included diarrhea.  CT of the head revealed decreased attenuation along the periventricular white matter and centrum semiovale suggestive of chronic microvascular ischemic or gliotic changes.  The ventricular system was symmetrical without hydrocephalus.  A small superimposed subacute infarct along the cerebral white matter could not be totally excluded in the presence of white matter changes.  No acute intraparenchymal or subdural hemorrhage was seen.  The calvarium was intact and the visualized paranasal sinuses were mostly clear.  

* A March 2008 VA emergency department note reflects that the Veteran presented with a complaint of diarrhea for over a month.  The records indicate that the Veteran tested positive for c. difficile in January 2008 and had been treated with flagyl.  He had had several c. difficile negative stools since that time, with persistence of diarrhea.  The impression was diarrhea with dehydration and hypokalemia.  

* A March 2008 VA internal medicine note from later that month indicates that the Veteran was referred for evaluation of chronic diarrhea, but his diarrhea had resolved.  He was instructed to finish his course of flagyl, and seek medical attention if his diarrhea returned.  

* The discharge summary from the Veteran's first period of hospitalization in March 2008 reflects a principal diagnosis of syncope versus seizure with a secondary diagnosis of hypoglycemia.  

* The discharge summary from the Veteran's second period of hospitalization in March 2008 reflects a principal diagnosis of questionable recurrent seizure.  

* In an April 2008 statement, the Veteran's wife reported that the Veteran had severe diarrhea which would not go away.  

* An April 2008 VA psychiatric record reflects an Axis I diagnosis of adjustment reaction, not otherwise specified.  The psychiatrist commented that the Veteran had a previous history of depression around his time of discharge from service in the context of a head injury and had done very well until November 2007 when he had several medical complications following his cardiac catheterization requiring several subsequent surgeries.  

* In June 2008, a VA primary care physician noted that the Veteran had a questionable seizure disorder, and commented that he agreed that these had been consistent with hypoglycemia and the Veteran had a tremor which was most suggestive of benign essential tremor, not a partial seizure.  

* During the July 2008 hearing, the Veteran's wife testified that the when the Veteran returned to the VAMC for a rash following the November 5, 2007 catheterization, she told the clinicians that she thought his catheterization site was infected, but the clinicians only looked at it, and did not take a blood test or culture, and it was only days later when he was treated in the emergency room that the infection was detected.  She asserted that the reason the Veteran had a reaction to the shot he received on discharge was because "that infection was going wild."  

* In August 2008, the Veteran presented to the VAMC with a complaint of chronic left-sided abdominothoracic pain.  It was noted that a PEG tube was placed during the Veteran's hospital stay following his November 2007 cardiac catheterization.  The Veteran reported that his pain began following his discharge from rehabilitation in February 2008.  The physician noted that, because no inciting event could be identified, radiographs indicated no bony involvement, and there were no systemic manifestations, it was likely that the Veteran's pain was neuropathic in nature.  She stated that possible causes included infection, though unlikely, procedure induced when the PEG line was inserted or removed, traumatic spinal root involvement, or idiopathic.  

* A treatment record from later in August 2008 reflects an assessment of neuropathic pain with no improvement with topical treatment.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  If it is determined that the Veteran has an additional disability incurred as a result of VA treatment in November 2007 that was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA or an event not reasonably foreseeable, the AOJ should consider whether a VA examination or opinion is warranted to evaluate the claim for SMC.  

Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which includes citation to and discussion of the applicable laws and regulations, including 38 C.F.R. § 3.361  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



